                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
         Plaintiff,                                    )
                                                       )        Case No. 19-cr-351-8
                  v.                                   )
                                                       )        Judge Sharon Johnson Coleman
JUAN MANUEL                                            )
BARENAS-REYNOSO,                                       )
                                                       )
         Defendant.                                    )

                              MEMORANDUM OPINION AND ORDER

         Defendant, Juan Manuel Barenas-Reynoso (“Barenas”), was charged with drug-related

offenses and being a felon in possession of a firearm in a July 2019 indictment. Before the Court is

defendant’s motion to suppress evidence and statements obtained during the search of his residence

on April 25, 2019. For the following reasons, the Court denies defendant’s motion [233]. 1

Background

         On April 25, 2019, law enforcement agents commenced a surveillance of Barenas with the

plan of arresting him on an arrest warrant. Government witnesses testified at the motion to

suppress hearing that Barenas was observed leaving his residence on the 4300 block of North

Monticello Street in Chicago, Illinois with his 7-year old daughter. As defendant drove away from

his residence, the agents activated their vehicles’ emergency equipment to effectuate a stop a few

houses down from Barenas’ residence. There were approximately ten agents, including Drug

Enforcement Administration Special Agent Tim Jennings and Task Force Officer Chris Chmelar,

present at the time. Agent Jennings testified that as he approached defendant’s vehicle, he had



1During the suppression hearing held on June 2, 2021, defendant conceded that the arrest warrant was valid and
withdrew its previous challenge. Accordingly, the only issues in dispute is whether there was consent and whether that
consent was knowingly voluntary.

                                                                1
drawn his gun because Barenas attempted to continue driving. Agent Jennings then instructed

Barenas to exit the vehicle and he placed Barenas in handcuffs and read his Miranda warnings.

Agent Jennings testified that he asked Barenas for permission to search his residence and Barenas

answered affirmatively. Officer Chmelar’s testimony generally corroborated Agent Jennings’

testimony that Barenas gave oral consent to search his residence. Barenas, however, testified that he

did not consent to a search of his residence. It is undisputed that all of the conversations between

Barenas and the officers on the scene was primarily in the English language although Barenas relied

on an interpreter at the hearing.

        Agent Jennings testified that after providing oral consent, Barenas stated, “I’m fucked. Help

me out.” Agent Jennings explained that he understood Barenas’ statement to mean that he knew he

was in trouble and that he wished to cooperate with law enforcement. Officer Chmelar also testified

that he perceived that Barenas desired to cooperate. After Barenas provided oral consent, the agents

accompanied Barenas and his daughter to his residence. Barenas and approximately five agents,

including Agent Jennings and Officer Chmelar, entered the residence. Barenas’ daughter stayed

outside with a female agent up until the time she was released to the custody of a family member.

Upon entering the residence, Barenas was seated at the kitchen table and his handcuffs were

removed. Agent Jennings testified that Barenas then signed a written consent, which Agent Jennings

explained to Barenas was for the purpose of memorializing the oral consent that he had previously

given to search his residence. During the search, phones were discovered, and subsequent consent

was solicited from Barenas to search those items. Barenas signed his initials by each device listed on

the written consent form as acknowledgment of his consent. Once again, all of the communications

(oral and written) were primarily in English. Agent Jennings testified that he did not use Spanish

when speaking to Barenas because he knew that Barenas spoke English. Barenas admitted in court




                                                      2
that he does speak some English. There was no substantial argument that Barenas failed to

understand his encounter with the agents.

        During the search, the agents found a ledger, narcotics, packaging materials, a digital scale,

keys, several phones, and a firearm. In addition, defendant made statements to the agents relating to

the items found in the house and Barenas’ involvement in a narcotics operation. This is the

evidence Barenas seeks to suppress.

Legal Standard

        The Fourth Amendment protects citizens against unreasonable searches and seizures. See

Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). Law enforcement officers

may, however, legally search a property without a warrant if they obtain voluntary consent from the

owner or from someone with actual or apparent authority over the premises. United States v. Gevedon,

214 F.3d 807, 810 (7th Cir. 2000). The government bears the burden of showing, by a

preponderance of the evidence, that they obtained consent to search. United States v. Basinski, 226

F.3d 829, 833 (7th Cir. 2000).

Analysis

Consent to Search

        Barenas argues that the agents searched his residence without obtaining his consent to do so.

In an effort to meet its burden, the government has presented witness testimony of Agent Jennings

and Officer Chmelar who both confirmed that Barenas provided oral consent to search his

residence. The government also presented a written consent form that was signed by Barenas. Both

agents testified that once they entered the residence, Barenas signed a written consent to

memorialize his oral consent. Barenas admits to signing the written consent. He, however,

contends that he did not know he was providing consent to search his residence. He further argues




                                                       3
that the agents did not present the consent to search form to him until after the search had been

completed.

        Initially, the written consent form is merely corroboration of the oral consent and was not

necessary to conduct the search once Barenas gave oral consent. Thus, the Court’s analysis does not

substantially change given Barenas’ arguments as to the timing of the written consent being after the

search began. Indeed, even if he had refused to sign a written consent, that would not have vitiated

his oral consent. See United States v. Thurman, 889 F.3d 356, 366 (7th Cir.), cert. denied, 139 S. Ct.

278, 202 L. Ed. 2d 184 (2018) (collecting cases affirming findings of consent despite a defendant’s

documented refusal to sign a form).

        Moreover, the Court questions the veracity of defendant’s account of events in light of the

inconsistent statements made in his motion to suppress and during the motion to suppress hearing.

In defendant’s motion to suppress, Barenas stated that “he never consented to the agents’ entry or

search of the apartment or phones” and “he did not understand the form to be a consent to search.”

(Def.’s Mot. to Sup. at 3). Contrarily, Barenas testified that Agent Jennings explained that the form

was for the purposes of unlocking the phones, so that Agent Jennings could check them. With that

understanding, Barenas initialed next to each device signifying his consent to the search. Based on

defendant’s own testimony, he, at the very least, understood that the form was for the purpose of

providing the agents consent to search his phones, and he agreed. The Court finds it hard to believe

that defendant would freely consent to a search of his phones, which is arguably more intrusive than

a search of his residence, but not consent to a search of his residence. Furthermore the consent

form named the address above the individual items with Barenas fully signing the form at the

bottom.

        The defense also argued that Barenas’ alleged statement to Agent Jennings that “I’m fucked.

Help me out” was not consent to search his residence. Nonetheless, having viewed the demeanor of


                                                        4
the witnesses and thoroughly examined their testimony, the Court chooses to believe Agent Jennings

and Officer Chmelar who testified that defendant affirmatively provided oral consent to the search

separate from this statement. See United States v. Punzo, 208 F. App’x 468, 471 (7th Cir. 2006)

(explaining that the district court is in the best position to judge credibility of a witness’ testimony).

Next, the Court will analyze whether that consent was knowing and voluntary.

Knowing and Voluntary Consent

        Barenas also argues that consent, if given, could not have been knowing and voluntary

because (1) the agents communicated with him in English, not his native language, Spanish, (2) the

presence of his daughter, and (3) his immigration status. Consent to search is valid only if the

consent was freely and voluntarily given. United States v. Evans, 27 F.3d 1219, 1230 (7th Cir. 1994).

The question of whether consent was freely and voluntarily given is a question of fact to be

determined from the totality of circumstances. Id. When a defendant claims that he was coerced

into consenting, the government bears the burden of proving otherwise by a preponderance of the

evidence. See United States v. Hicks (Hicks II), 650 F.3d 1058, 1064 (7th Cir. 2011). The Court

considers the following factors in assessing whether the totality of the circumstances support a

finding of voluntary consent: “(1) the age, education, and intelligence of the defendant; (2) whether

he was advised of his constitutional rights; (3) how long he was detained before consenting; (4)

whether he consented immediately or was prompted by repeated requests; (5) whether physical

coercion was used; and (6) whether he was in custody when he consented.” Thurman, 889 F.3d at

367 (internal citation omitted).

        First, although Barenas’ native language is Spanish, nothing in the record leads this Court to

believe that he did not understand the agents communicating with him or the written consent form

that he signed. Barenas admitted that he speaks English, albeit he prefers a translator for legal

matters. He further testified that he and Agent Jennings engaged in conversations regarding the


                                                         5
consent form, the items found in the house, and his involvement in the drug organization, which

were in English. At no point did Barenas request a translator or mention that he did not

comprehend. In fact, Agent Jennings and Officer Chelmer testified that they had previously

interacted with Barenas in 2017 where the defendant spoke to them in English. They further

testified that Barenas appeared to comprehend what was being communicated to him and that there

was no indication that a translator may be needed.

        Second, there is nothing in the record that suggests the presence of Barenas’ daughter or his

immigration status affected his ability to knowingly and voluntarily consent. Officer Chelmer

testified that Barenas’ daughter was outside of the residence in the care of a female agent until she

was released to an adult. The time of the encounter was during daylight and did not appear to be

lengthy, according to testimony. Chelmer further testified that Barenas’ immigration status was not

discussed.

        Moreover, other factors favor a finding that Barenas’ consent was knowing and voluntary.

Nothing in the record suggests that his age at the time (forty-three), education (secondary school

level), or intelligence rendered him unable to understand or comprehend the questions regarding

consent. See United States v. Richards, 741 F.3d 843, 849 (7th Cir. 2014) (affirming a finding of

voluntary consent when there was no evidence that defendant suffered from a diagnosed mental

disability or that officers had any reason to believe that he could not consent to the search of his

home). Further, the length of defendant’s detention was not unreasonable as the evidence shows he

provided his consent within minutes of being taken into custody. To the extent that Barenas argues

that his consent was not knowing and voluntary because the agents were armed, the Court rejects his

argument because there is no evidence that the agents used their weapons to coerce consent. See

United States v. Jackson, 901 F.2d 83, 84 (7th Cir. 1990) (fact that officers were armed at the time

consent was provided does not nullify the possibility that consent was voluntary).


                                                        6
       Based on the evidence and testimony presented, the Court finds that Barenas’ consent to

search his residence was knowing and voluntary and therefore form a legal basis for the agents’

warrantless search of his residence.

Conclusion

       For the foregoing reasons, the Court denies Barenas’ motion to suppress the evidence

recovered from his residence on April 25, 2019 [233].

IT IS SO ORDERED.



Date: 6/21/2021
                                              Entered: _____________________________
                                                       SHARON JOHNSON COLEMAN
                                                       United States District Court Judge




                                                        7
